

116 HR 3925 IH: Reducing Barriers to Substance Use Treatment Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3925IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Tonko (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to prohibit States receiving Federal medical
			 assistance for medication-assisted treatment under Medicaid from imposing
			 utilization control policies or procedures with respect to such treatment,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Reducing Barriers to Substance Use Treatment Act. 2.Prohibition of utilization control policies or procedures for medication-assisted treatment under MedicaidSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by moving the margin of clause (xvi) 4 ems to the left; and
 (B)in paragraph (29), by inserting and to the extent allowed in paragraph (3) of such subsection after paragraph (1) of such subsection; and (2)in subsection (ee), by adding at the end the following new paragraph:
				
 (3)Prohibition of utilization control policies or procedures for medication-assisted treatmentA State which receives Federal medical assistance under subsection (a)(29) for expenditures for medication-assisted treatment may not impose any utilization control policies or procedures (as defined by the Secretary), including prior authorization requirements, with respect to such treatment..
			